Title: June [1766]
From: Washington, George
To: 




16. Began to cut my Meadows at Home.


   
   GW hired an extra hand, Thomas Plummit, who worked seven days on the mowing at 2s. 6d. per day (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 232).



 


25. Finishd Do. & brought it into Barnes. Weather often Raining—Hay hurt.
 



26. Began to Cut my Timothy Meadow at Doeg Run & did not finish it till the 8th. of July—the Weather being Rainy & bad—which almost spoil’d 30,000 weight of Hay.
